Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2016

                                   No. 04-16-00609-CV

                               Jason Jeremy MATTHEWS,
                                         Appellant

                                             v.

                               Layna Marie MATTHEWS,
                                       Appellee

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-00535
                      Honorable Stephani A. Walsh, Judge Presiding


                                      ORDER
     The appellant’s two “Motions for Immediate Relief” and the “Motion for Request for
Documentation” are DENIED, without prejudice to raising the issues in appellant’s brief.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court